Title: To George Washington from William Greene, 18 March 1783
From: Greene, William
To: Washington, George


                        
                            Sir,
                            State Rhode Island &a 18th March 1783.
                        
                        I had the honor of receiving your Excellency’s letter respecting the filling up this States Regiment, which I
                            have laid before the General Assembly of this State, who have requested me to inform you, that should the War continue to
                            be carryed on with such Vigor as to make it necessary they will be ready at all times to use their utmost exertions to
                            comply with your request. I am very respectfully your Excellency’s obedient & very Humble Servt
                        
                            W. Greene
                        
                    